Citation Nr: 1757430	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in September 2017 the above-noted issue was remanded for additional development.  The case has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 


FINDING OF FACT

The most probative evidence indicates the Veteran's lumbar spine disability was not present until more than one year after his discharge from service, and is neither etiologically related to his service nor a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was provided a hearing before the undersigned VLJ.  Further, the Veteran was afforded appropriate VA examinations to address his claimed disability in September 2010 and October 2017.

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim decided herein.

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran asserts service connection is warranted for his lumbar spine disability, because the disability either originated in service as a result of a February 1967 motor vehicle accident, or alternatively, was caused by his service-connected bilateral knee disabilities.  

The Board acknowledges at the outset that the Veteran has been diagnosed with lumbar spine degenerative disc and joint disease, with muscle strain, and as such, a current disability is shown in this case.  

A review of the Veteran's STRs indicates he was in a motor vehicle accident on February 16, 1967.  Shortly after the Veteran's accident he presented to the emergency room, where lumbar x-rays were negative.  Several days later on February 20th the Veteran reported experiencing low back pain, which radiated into his right thigh.  However, at the time of his August 1968 separation examination, the Veteran did not report any low back manifestations, and his spine examination was normal.  Nonetheless, there is some evidence establishing a potential injury to his lumbar spine in service.  

Therefore, the central issues that must be resolved are whether the Veteran's current lumbar spine disability was either incurred in service, or was caused by his bilateral knee disabilities. 

Initially, the Board notes that to date the Veteran has not provided a statement from a medical professional linking his lumbar spine disability to either his in-service motor vehicle accident or his service-connected knee disabilities.  However, the Veteran has undergone two VA examinations to determine whether a relationship exists between his current lumbar spine disability and either his motor vehicle accident in service or his bilateral knee disabilities.  

In September 2010, the Veteran underwent his initial VA spine examination.  At that time the examiner diagnosed the Veteran with degenerative disc disease at the L5-S1 level.  The examiner acknowledged the Veteran's service-connected bilateral knee disabilities; however, he found the Veteran's disability was less likely than not related to his knee arthritis.  In this respect, the examiner concluded the Veteran's disability was consistent with his body habitus and age.  The examiner did not fully articulate why he came to this conclusion, or address whether the Veteran's disability could have been consequentially related to his in-service motor vehicle accident.  As such, the Board obtained a second medical examination and opinion.   

The second medical opinion addressing the Veteran's lumbar spine disability was obtained in October 2017.  This examiner concurred with the prior VA examiner.  Specifically, the examiner found the Veteran's disability was less likely than not caused by his motor vehicle accident in service.  The examiner concluded, like the September 2010 examiner, that the current disability was more consistent with an age-related degenerative arthritis.  In this respect, the examinations in 2010 and 2017 revealed a mild narrowing and scoliosis of the lumbar spine, but normal vertebral height and anatomical alignment, which is consistent with a more recent onset of the condition.  In addition, the examiner reviewed the entire record and noted the Veteran initially began receiving VA treatment in 1997, but did not report any back complaints until 2000.  The examiner explained that the Veteran's 20 year post-service employment as a Barber would have required substantial standing, which would have likely contributed to his back disability, as a result of the ongoing strain placed on his back.  The examiner further determined the Veteran's bilateral knee disability neither caused nor aggravated his back disability, because the Veteran does not have a gait impairment resulting from his knee disability that would have led to a back disability.  A review of the Veteran's clinical notes show he has consistently been assessed as having a normal gait.  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).



The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The Board has accepted the Veteran's accounts as competent.  However, with respect to his reports, the Veteran has provided contradictory reports over time.  For example, at times the Veteran has reported that he has experienced pain in his back since his February 1967 injury; however, the Veteran denied experiencing back pain at the time of his separation examination.  The Veteran likewise stated he first experienced back pain in 2004 during his recent October 2017 VA examination.  Further, the Veteran has alternatively stated his back disability may have been later caused by his knee disabilities.  In this respect, the Board notes the Veteran has not consistently reported the onset or continuity of his disability, and as such, the Board has afforded his lay reports less probative value than the consistent determinations rendered by the trained health care professionals in this case.  Although the Veteran may sincerely believe his disability is consequentially related to either his military service or his service-connected knee disabilities, for the reasons stated above, the Veteran's lay opinion concerning these matters requiring medical expertise is of less probative value than the medical opinions against the claim.  

Based on the foregoing, service connection for a lumbar spine disability must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is significantly against the claim.  





ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


